PER CURIAM.
Writ quashed as improvidently granted.
In quashing the writ of certiorari, this Court does not wish to be understood as approving all of the reasons or statements of law or fact regarding the reference in the deed to the unrecorded and apparently non-existent survey. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
We note, however, that the Court of Civil Appeals, 455 So.2d 13, found that there is ample evidence to support title in the plaintiffs by adverse possession. This finding is not challenged in this Court.
WRIT QUASHED AS' IMPROVIDENTLY GRANTED.
All the Justices concur.